Citation Nr: 0002975	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, to include as secondary to service-connected 
residuals of a fracture of the left olecranon process and 
open reduction with limitation of flexion and osteoarthritis 
of the left elbow.

2.  Entitlement to service connection for arthritis of both 
knees, to include as secondary to service-connected residuals 
of a fracture of the left olecranon process and open 
reduction with limitation of flexion and osteoarthritis of 
the left elbow.

3.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left olecranon process and 
open reduction with limitation of flexion and osteoarthritis 
of the left elbow, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for service-connected 
left knee scar, currently evaluated as 0 percent disabling 
(noncompensable).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1942 to January 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for arthritis of 
the lumbar spine and both knees, and denied claims of 
entitlement to an increased rating for service-connected 
residuals of a fracture of the left olecranon process and 
open reduction with limitation of flexion and osteoarthritis 
of the left elbow, evaluated as 10 percent disabling, and 
entitlement to a compensable rating for a service-connected 
left knee scar.  In August 1998, the Board remanded the 
claims for additional development.  In August 1999, after the 
additional development had been attempted or otherwise 
carried out, the RO affirmed its denials.


FINDINGS OF FACT

1.   The claims file does not contain any current competent 
medical evidence showing that there is a nexus between the 
veteran's arthritis of the lumbar spine and his service, or a 
service-connected disability.

2.  The claims file does not contain any current competent 
medical evidence showing that there is a nexus between the 
veteran's arthritis of the knees and his service, or a 
service-connected disability.

3.  The veteran's residuals of a fracture of the left 
olecranon process and open reduction with limitation of 
flexion and osteoarthritis of the left elbow is productive of 
X-ray evidence of arthritis, and objective evidence of pain 
and limitation of motion. 

4.  The veteran's service-connected left knee scar is not 
shown to be manifested by pain on objective demonstration or 
limitation of function.


CONCLUSIONS OF LAW

1.   The claims for service connection for arthritis of the 
lumbar spine, and arthritis of the knees, are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left olecranon process and 
open reduction with limitation of flexion and osteoarthritis 
of the left elbow, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5209 (1999).

3.  The schedular criteria for entitlement to an evaluation 
in excess of 10 percent for scar, abdomen, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(1998);  Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  The 
Board also notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

It should also be emphasized that a claim based on a 
secondary basis must be well-grounded, and in this regard, 
the Court has found that medical evidence of a link between a 
current disorder and a service-connected disability is 
necessary to well-ground such a claim.  Martin v. Derwinski, 
1 Vet. App. 411 (1991) (applying well-grounded requirement to 
claims based on secondary service connection under 38 C.F.R. 
§ 3.310(a)).  

Service medical records show that the veteran was examined in 
January 1945, at which time he complained of a fractured left 
knee, weakness of the left knee, and a "popping" in the 
knee.  On examination, no orthopedic pathology was found in 
the knee.  The remainder of the service medical records are 
silent as to complaints, treatment or a diagnosis involving 
the lumbar spine or the knees.

A VA examination report, dated in July 1949, shows that the 
diagnoses included scar, left knee, no residual.  An 
accompanying X-ray report shows that the left knee was normal 
except for some calcification of the insertion of the 
quadriceps tendon into the patella.  

A report from Manouchehr Foroutan, M.D., dated in March 1977, 
notes that X-rays of the knees revealed mild degenerative 
osteoarthritic changes.  An X-ray report from Dr. Foroutan, 
dated in April 1975, shows that the veteran was noted to have 
degenerative arthritis, and narrowing at the L5-S1 joint 
space which was said to be consistent with degenerative disc 
disease.

A note from Joseph A. Giordano, M.D., received in October 
1998, states that the veteran suffered from disabling 
degenerative arthritis of all joints and his spine.

A VA joints examination report, dated in March 1999, shows 
diagnoses that include left knee DJD (degenerative joint 
disease) with chondrocalcinosis.  

The veteran was also afforded a VA spine examination in March 
1999, however the report of that examination does not contain 
a diagnosis.  An addendum to that report, dated in July 1999, 
shows that the examiner determined that the veteran had 
severe degenerative disc disease with multi-level bridging 
osteophytes with fusion at L3 and L4 vertebrae.  The examiner 
further stated that there was no evidence to correlate the 
veteran's back or knee conditions with his military service.  

The Board finds that the veteran's claims for service 
connection for arthritis of the lumbar spine, and arthritis 
of the knees, are not well grounded.  Initially, the Board 
notes that there is no evidence of arthritis within a year of 
separation from service to render the claims well grounded 
under 38 C.F.R. §§ 3.307, 3.309.  In this regard, the first 
indication of either of the claimed disorders is found in Dr. 
Foroutan's X-ray report for the knees, dated in March 1977, 
which revealed mild degenerative osteoarthritic changes.  
Thus the first evidence of either of the claimed conditions 
comes approximately 32 years after separation from service.   
In addition, the claims file does not contain competent 
evidence showing that there is a nexus between the veteran's 
arthritis of the lumbar spine, or arthritis of the knees, and 
his service, or that there is a nexus between these 
disabilities and any service-connected disability, to include 
his service-connected left elbow disability.  Without such a 
nexus, the claims of entitlement to service connection for 
arthritis of the lumbar spine, and arthritis of the knees, 
are not well grounded, to include on a direct basis, as 
secondary to a service-connected disability, or as aggravated 
by a service-connected disability.  Accordingly, the claim 
for arthritis of the lumbar spine, or arthritis of the knees, 
must be denied.  See 38 C.F.R. §§ 3.303, 3.306, 3.310; Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Martin, Allen, supra.

The Board has considered the veteran's assertions to the 
effect that he has arthritis of the lumbar spine, and 
arthritis of the knees, to include as a result of his 
service-connected left elbow injury with degenerative 
changes.  However, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
as to a diagnosis, or as to the etiology of the claimed 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, this argument does not provide a factual predicate 
upon which service connection may be granted. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit well-grounded 
claims for service connection for the claimed disabilities.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Increased Ratings

In October 1996, the veteran filed claims for increased 
ratings for his service-connected residuals of a fracture of 
the left olecranon process and open reduction with limitation 
of flexion and osteoarthritis of the left elbow, and his 
service-connected left knee scar.  In December 1996, the RO 
denied the claims.

As an initial matter, the Board finds that the veteran's 
claims for increased evaluations for his service-connected 
residuals of a fracture of the left olecranon process and 
open reduction with limitation of flexion and osteoarthritis 
of the left elbow, and his service-connected left knee scar, 
are well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Moreover, after reviewing the 
evidence of record, the Board finds that this evidence allows 
for a proper review of the veteran's claim and that no useful 
purpose would be served by remanding the veteran's claims for 
further development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.   Left Elbow

The veteran's service medical records include a report, dated 
in January 1945, which indicates that in March 1944, while on 
Mr. Versuvius, near Naples, Italy, the veteran was struck by 
falling lava and knocked over the side of a cliff.  He 
suffered a fracture of the left elbow, which was operated on 
twice.  As of January 1945, the veteran's left elbow was 
noted to be in good alignment and well-healed, with a full 
range of motion.  However, left hand grip strength was about 
half of the right hand.

In January 1945, the RO granted service connection for 
moderate chronic arthritis of the left elbow secondary to 
intra-articular fracture of left olecranon process, healed, 
evaluated as 20 percent disabling.  In August 1949, this 
evaluation was reduced to 10 percent disabling.  The 10 
percent rating has remained in effect since August 1949, and 
is now protected.  38 U.S.C.A. § 1159 (west 1991); 38 C.F.R. 
§ 3.951 (1999).  

The claims file includes a VA joints examination report, 
dated in November 1996, which shows that the left elbow had 
no swelling or deformity.  The left elbow had flexion to 100 
degrees and extension to 0 degrees.  Left forearm pronation 
was to 80 degrees and supination was to 50 degrees.  X-rays 
revealed degenerative change of the left elbow and minimal 
hypertrophic spur over the posterior aspect of the olecranon 
of the left ulna, with no acute evidence of fracture or 
dislocation.  The relevant diagnosis was left elbow 
degenerative joint disease (DJD), prognosis fair.

A VA joints examination report, dated in March 1999, shows 
that the veteran complained of left elbow pain and swelling, 
particularly during cold weather.  A limitation of motion 
during flare-ups was reported.  The veteran was noted to be 
left-hand dominant.  On examination, the left elbow had no 
swelling or deformity.  There was no objective evidence of 
pain on motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  The examiner specifically stated that the 
veteran's left elbow was stable and had a limitation of 
flexion.  The left elbow had flexion to 125 degrees and 
extension to 0 degrees.  Left forearm pronation was to 85 
degrees and supination was to 45 degrees.  The diagnosis was 
left elbow DJD with olecranon bone spur and loss of motion 
flexion.

The veteran is service-connected for residuals of a fracture 
of the left olecranon process and open reduction with 
limitation of flexion and osteoarthritis of the left elbow 
(hereinafter "left elbow disability").  This condition is 
not specifically listed in the diagnostic codes of the VA's 
disability rating schedule.  Where the particular disability 
for which the veteran is service connected is not listed, it 
will be permissible to rate under a closely related disease 
or injury in which not only are the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (1999); see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The RO appears to have evaluated the veteran's residuals of a 
fracture of the left olecranon process and open reduction 
with limitation of flexion and osteoarthritis of the left 
elbow under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5010-
5209.  Under DC 5010, traumatic arthritis is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  When the limitation of motion of the joint involved is 
noncompensable under the appropriate Diagnostic Code for 
limitation of motion, a 10 percent disability rating is 
appropriate for the arthritic joint affected by limitation of 
motion.  Such noncompensable limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under DC 5209, elbow, other impairment of Flail joint, a 20 
percent rating is warranted for either the major or minor 
elbow when there is a joint fracture with marked cubitus 
varus or cubitus valgus deformity or with an ununited 
fracture of the head of the radius.  38 C.F.R. § 4.71a, DC 
5209.  The 20 percent rating is the only rating available 
under DC 5209.

In this case, the Board finds that the competent evidence of 
record is negative for indication of any flail joint 
impairment, valgus deformity on ununited fracture of the head 
of the radius.  The veteran's symptoms are shown to primarily 
come from arthritis, pain and limitation of motion.  
Accordingly, the criteria for a 20 percent rating under DC 
5209 have not been shown, and a 20 percent rating is not 
warranted under DC 5209.

However, DC 5003 allows for a 10 percent disability rating 
for an arthritic joint affected by limitation of motion where 
such limitation is noncompensable.  In this case, limitation 
of the elbow is rated under DC's 5206, 5207 and 5208.  Under 
DC 5206, for either the major or minor arm, a 20 percent 
rating requires limitation of forearm flexion to 90 degrees.  
Under DC 5207, for either the major or minor arm, limitation 
of extension of the forearm up to 75 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC's 5206, 5207 (1999).  
Under DC 5208, a 20 percent evaluation is for assignment when 
forearm flexion is limited to 100 degrees and extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.

In reviewing the relevant evidence of record, the Board finds 
that the limitation of motion that has been reported in 
recent years is not to a degree that would support a rating 
in excess of 10 percent under either DC's 5206, 5207 or 5208.  
Specifically, in November 1996, the veteran's left elbow was 
shown to have flexion to 100 degrees and extension to 0 
degrees; in March 1999 he had flexion to 125 degrees and 
extension to 0 degrees.  Therefore, the Board finds that the 
current 10 percent rating is proper, based on the evidence 
which shows that the veteran's left elbow disability is 
manifested by arthritis demonstrated by X-ray with a 
noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, 
DC 5003.

The Board finds that while 38 C.F.R. §§ 4.40 and 4.45 are for 
application here, there is no objective evidence of 
pathology, disuse atrophy, incoordination on use, weakness, 
or painful motion such that a rating in excess of 10 percent 
is warranted under these regulations.  See Deluca v. Brown, 8 
Vet. App. 202 (1995); see also VAGCOPPREC 9-98, 63 Fed. Reg. 
56704 (1998).  That is, while the veteran's left elbow is 
symptomatic, including pain and weakness on use, there is no 
clinical indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of 10 percent.

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code, see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), under DC 5210, nonunion of the radius 
and ulna, with a flail false joint, warrants a 40 percent 
evaluation when the minor upper extremity is involved.  38 
C.F.R. 4.71a, DC 5210 (1999).  Under DC 5211, impairment of 
the ulna characterized by nonunion of the ulna in the lower 
half, warrants a 20 percent evaluation.  38 C.F.R. 4.71a, DC 
5211 (1999).  Under DC 5212, a 20 percent disability is 
warranted for radius, impairment of, minor or major 
extremity, if characterized by nonunion in upper half.  38 
C.F.R. § 4.71a, DC 5212 (1999).  Under DC 5213, a 20 percent 
evaluation is warranted for supination and pronation, 
impairment of, limitation of pronation, motion lost beyond 
last quarter of arc, the hand does not approach full 
pronation.  38 C.F.R. § 4.71a, DC 5213 (1999).

However, DC's 5210, 5211, 5212, and 5213 do not provide a 
basis for an increased evaluation in excess of 10 percent.  
The disability in issue is primarily manifested by X-ray 
evidence of arthritis of the left elbow and there is some 
limitation of motion of the joint with pain.  There is no 
medical evidence of nonunion of the radius and ulna, with a 
flail false joint; impairment of the ulna characterized by 
nonunion of the ulna in the lower half; impairment of the 
radius characterized by nonunion in upper half; or impairment 
of supination and/or pronation, with limitation of pronation, 
motion lost beyond last quarter of arc, the hand does not 
approach full pronation; or ununited fracture of the head of 
the radius.  38 C.F.R. §§ 4.71a, DC's 5210, 5211, 5212, and 
5213.

Based on the foregoing, the Board finds that the veteran's 
service-connected residuals of a fracture of the left 
olecranon process and open reduction with limitation of 
flexion and osteoarthritis of the left elbow, is most 
appropriately evaluated at 10 percent under DC's 5003, 5010, 
5209.  See 38 C.F.R. §§ 4.41, 4.59, 4.71a; Schafrath, 1 Vet. 
App. at 595-596.

B.  Left Knee Scar

The veteran's left knee scar is currently evaluated as 
noncompensable under 38 C.F.R. § 4.118, DC 7805.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The relevant medical evidence includes a VA examination 
report, dated in July 1949, which is remarkable for a 
notation that the veteran had a small circular scar 1/4 inch in 
diameter over his left patella that was well-healed, 
nontender and nonadherent.  The diagnoses included scar, left 
knee, no residual.

A VA scar examination report, dated in April 1999, shows that 
the veteran complained of occasional pain at the site of his 
scar.  On examination, the veteran was noted to have 
irregular semi-circular scars times two, and the examiner 
stated that the scars of concern were "very superficial."  
Hypopigmentation and slight depression were noted.  There was 
no tenderness, adhesion, ulceration or breakdown of the skin.  
There was minimal underlying tissue loss and minimal 
disfigurement.  There was no inflammation, edema or keloid 
formation.  The examiner stated that there was no limitation 
of function in the left knee due to the scar.  The diagnosis 
was "mild scar on left knee, no disfigurement or 
limitation."

Under DC 7805, scars can be rated based on limitation of 
function of part affected.  The Board initially notes that 
the veteran's left knee is shown to have arthritis, and that 
the Board has determined the veteran's left knee arthritis is 
not service connected.  See Part I, supra.  Therefore the 
symptoms of the veteran's left knee arthritis may not be 
compensated, as long as they can be dissociated from the 
symptoms of his left knee scar.  In this regard, in reviewing 
the record, including the report of the April 1999 VA scar 
examination report, the Board is unable to find any evidence 
of limitation of function due to the veteran's left knee 
scar.  The examination report specifically states that there 
was no limitation of function in the left knee due to the 
scar.  Accordingly, no functional limitation has been 
attributed to such scarring, and a compensable rating under 
DC 7805 is not warranted. 

Turning to other possibly applicable Diagnostic Codes, the 
Board notes that a 10 percent rating is available under DC 
7803 for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (1999).  Under DC 
7804, a 10 percent rating is for application for scars, 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, DC 7804 (1999).  
  
However, a compensable rating for the veteran's left knee 
scar is not warranted under DC 7803, as the evidence does not 
show that the veteran's scar is poorly nourished, with 
repeated ulceration.  In addition, although the veteran 
complained of occasional pain from his scar, the April 1999 
VA examination report indicates that the scar was "very 
superficial" and not productive of tenderness.  Therefore, 
objective demonstration of the required criteria is not 
shown, and a compensable rating for the veteran's left knee 
scar is not warranted under DC 7804.




C.  Conclusion

In reaching these increased rating decisions the Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the appellant's 
claims, such rule is not for application in this case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of the lumbar spine, and 
arthritis of the knees, is denied.

A rating in excess of 10 percent for residuals of a fracture 
of the left olecranon process and open reduction with 
limitation of flexion and osteoarthritis of the left elbow, 
is denied.

A compensable rating for a left knee scar is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

